—Appeal *710from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a salesman for a car dealership until he was discharged from his employment due to misconduct. It was found that claimant had breached his duty to his employer by retaining a customer’s car and license plates for his own use and concealing these activities from his employer. Conduct which reflects adversely on an employer’s integrity or is potentially detrimental to an employer’s interests has been held to constitute disqualifying misconduct (see, Matter of Mallard [Sweeney], 245 AD2d 932; Matter of Sinker [Sweeney], 226 AD2d 878, affd 89 NY2d 485). Inasmuch as substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost his job due to disqualifying misconduct, we affirm.
Mercure, J. P., Crew III, Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.